             Case 17-12030-LMI          Doc 76   Filed 07/30/19    Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

In re:                                              Case No. 17-12030-LMI
Michael Russel Day                                  Chapter 13
Janice Camille Diana Harris Day

         Debtors.              /

                        MOTION TO MODIFY CHAPTER 13 PLAN

       The Debtors, Michael Russel Day and Janice Camille Diana Harris Day, by and through
the undersigned counsel, and file this Motion to Modify Chapter 13 Plan and state:


       1. This case was filed under chapter 13 on February 20, 2017.


       2. An Order confirming the Debtors’ Fourth Amended Chapter 13 Plan was entered
           on July 21, 2017.

       3. An Order confirming the Debtors’ Second Modified Chapter 13 Plan was entered
           on August 13, 2018.


       3. The debtors have prepared and filed a modified plan to conform to the payment
           change of their first mortgage as reflected in the Notice of Payment Change filed
           on February 7, 2019 (as a supplement to Proof of Claim 2).


       4. The term of the modified plan would remain 60 months.


WHEREFORE, the Debtors pray that this Honourable Court enter an order granting and
approving the debtors’ modified plan.
Dated: July 30, 2019.

                                              Matthew Mazur, P.A.
                                              Attorney for the Debtors
                                              2645 Executive Park Drive, Suite 110
                                              Weston, Florida 33331
                                              Telephone: (305) 466-3328
                                              Facsimile: (786) 347-6042

                                        By:   /s/ Matthew E. Mazur, Jr., Esq. __
                                              Matthew E. Mazur, Jr., Esq.
                                              FL Bar No. 0144614
